Citation Nr: 0937595	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left ankle Achilles 
tendonitis. 

2.  Entitlement to service connection for a low back 
disability, to include as secondary to left ankle Achilles 
tendonitis. 

3.  Entitlement to an initial rating in excess of 10 percent 
for cervical spine degenerative disease for the period from 
July 1, 2004, to September 4, 2008. 

4.  Entitlement to a rating in excess of 20 percent for 
cervical spine degenerative disease for the period beginning 
September 5, 2008.

5.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with irritable 
bowel syndrome.

6.  Entitlement to an initial rating in excess of 10 percent 
for headaches.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 
2004.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Louisville, Kentucky, (hereinafter RO).  


FINDINGS OF FACT

1.  There is no competent evidence linking a low back 
disability or left Achilles tendonitis to a disease or injury 
in service.  

2.  For the period from July 1, 2004, to September 4, 2008, 
the service-connected cervical spine disability did not 
result in forward flexion of the cervical spine being limited 
to less than 30 degrees, a combined range of motion of the 
cervical spine that was not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.    

3.  For the period beginning September 5, 2008, the service-
connected cervical spine disability has been shown to have 
resulted in forward flexion of the cervical spine beyond 15 
degrees; favorable ankylosis of the cervical spine has not 
been shown for this period.  

4.  Disability resulting from GERD with irritable bowel 
syndrome does not include persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation 
accompanied by arm pain or shoulder pain so as to produce 
considerable impairment of health.  

5.  Disability resulting from headaches does not include 
migraine headaches involving prostrating attacks occurring on 
an average once a month over the last several months.


CONCLUSIONS OF LAW

1.  Left Achilles tendonitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008). 

2.  A low back disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 
 
3.  The criteria for an initial rating in excess of 10 
percent for cervical spine degenerative disease for the 
period from July 1, 2004, to September 4, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.71a, Diagnostic Code (DC) 5237 (2008).

4.  The criteria for a rating in excess of 20 percent for 
cervical spine degenerative disease for the period beginning 
September 5, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §4.71a, DC 5237 (2008).

5.  The criteria for an initial rating in excess of 10 
percent for GERD with irritable bowel syndrome are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.114, DC 7346 (2008).   
 
6.  The criteria for an initial rating in excess of 10 
percent for headaches are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8100 (2008).   
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
January 2004, the RO advised the claimant of the information 
necessary to substantiate claims for service connection.  He 
was also informed of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
provided with information regarding increased ratings in 
letters dated in July 2005, December 2006 and May 2008.  The 
December 2006 and May 2008 letters also provided the veteran 
with information concerning effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  

While the Veteran was not provided with notification letters 
informing him of all of the information needed to support his 
claims for increased compensation, the Federal Circuit held 
that 38 U.S.C. § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate a claim upon receipt of a notice of disagreement 
with the rating and effective date assigned by a RO for an 
award of benefits.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  As such, once the June 2004 rating 
decision was made awarding service connection and effective 
dates and ratings for GERD, cervical disc disease, and 
headaches, section 5103(a) notice has served its purpose, as 
the claims had already been substantiated.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006). As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements and evidence he presented.  He was also 
afforded VA compensation examinations in September 2005 and 
September 2008 that contain sufficient clinical findings to 
determine the proper ratings to be assigned for the service 
connected disabilities at issue and medical opinions 
addressing whether the disabilities for which service 
connection are claimed are etiologically related to service.  
As such, the reports for these examinations are sufficient to 
equitably adjudicate the claims on appeal.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained, and the Veteran himself indicated in a 
statement received in May 2008 indicated that he had no 
additional evidence to present and expressed a desire to have 
his appeal decided as soon as possible.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service Connection Claims   

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment records, to include the reports from 
the January 2004 separation examination and medical history 
collected at that time, do not reflect a low back or left 
ankle disability.  The post service evidence includes private 
clinical reports dated in May and June 2005 reflecting low 
back pain with an assessment of lumbar strain.  At a 
September 2005 VA examination, the Veteran reported a two 
year onset of low back pain and that he had been suffering 
from left ankle pain for many years after originally twisting 
it while running during military service.  The examination of 
the left ankle revealed no objective findings of disability.  
An x-ray of the lumbar spine was negative and an x-ray of the 
left ankle showed a probable accessory ossicle.  The 
assessment included Achilles tendonitis in the left ankle per 
history, but insufficient clinical evidence to warrant a 
current diagnosis of Achilles tendonitis.  As such, the 
examiner stated that Achilles tendonitis was unlikely to have 
been related to service given the fact that there was no 
clinical evidence of the condition at this time.  The 
examiner also found that the Veteran's low back pain was 
unlikely to have been related to military service, to include 
as a result of service-incurred Achilles tendonitis, given 
the lack of any current evidence of Achilles tendonitis in 
the left ankle.  

Review of the remaining evidence reveals no competent 
evidence linking a current left ankle disability or back 
disability to service.  As for the Veteran's assertions that 
he has left ankle tendonitis due to service and a low back 
disorder as a result of the asserted service-incurred left 
ankle disability, such assertions cannot be used to establish 
a claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
Espiritu; cf. Jandreau.  The Board observes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau; Barr v. Nicholson, 21 
Vet. App. 303 2007) (lay testimony is competent to establish 
the presence of observable symptomatology).  The Board finds, 
however, that the Veteran's lay statements in the present 
case are outweighed by the evidence contained in the service 
treatment records and the lack of any other competent medical 
evidence to support a conclusion that there is a current left 
ankle disability related to service or a low back disability 
related to service, to include the asserted in-service left 
ankle injury.  As such, the claims for service connection for 
left ankle and low back disabilities must be denied.  
Hickson, supra.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claims 
for service connection for left ankle and low back 
disabilities, the doctrine is not for application.  Gilbert, 
supra.  
 


B.  Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claims for increased 
ratings for cervical spine degenerative disease for the 
period from July 1, 2004, to September 4, 2008, and 
entitlement to increased initial ratings for GERD with 
irritable bowel syndrome and headaches is based on the 
assignment of the initial ratings for these conditions 
following the initial awards of service connection for the 
conditions by rating action in June 2004.  The United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Fenderson 
v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 
Vet App 505 (2007); Francisco, 7 Vet. App. at 58.  
 
1.  Cervical Spine

The General Rating Formula for Disease and Injuries of the 
spine provide for a 20 percent evaluation when forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees; the combined range of motion of 
the cervical spine is not greater than 170 degrees; or, with 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
DCs 5237, 5242.  A 30 percent rating requires medical 
evidence of either limitation of forward flexion of the 
cervical spine to no more than 15 degrees or favorable 
ankylosis of the entire cervical spine.  Id.  

For VA compensation purposes, normal forward flexion, 
extension and left and right lateral flexion of the cervical 
spine is 45 degrees and normal left and right lateral 
rotation of the cervical spine is 80 degrees.  38 C.F.R. § 
4.71a, DCs 5237, 5242, Note (2); see also 38 C.F.R. § 4.71a, 
Plate V.  The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, DCs 5237, 5242, Note (2).  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Id.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. 

The notes to the criteria for cervical spine disabilities 
state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5237, 
5242 Note (1).  Each range of motion measurement is rounded 
to the nearest five degrees.  Id. at Note (4). 

As indicated, service connection for cervical disc disease 
was granted by a June 2005 rating decision.  A 10 percent 
rating was assigned under DC 5243 effective from July 1, 
2004.  Pertinent evidence then of record included service 
medical records reflecting degenerative disc disease and 
report from a private Magnetic Resonance Imaging conducted 
after service in June 2005 that showed a disc protrusion at 
C6-C7 with probable right-sided nerve root compression at C6-
C7.  

Reports from a February 2004 VA examination included a normal 
x-ray of the cervical spine and cervical motion findings of 
extension to 65 degrees without pain, left rotation to 45 
degree with pain and otherwise full and painless motion.  The 
spine was straight with no postural abnormalities or fixed 
deformities.  No spasms were demonstrated and the examiner 
noted that cervical spine motion was additionally limited by 
pain only following repetitive use.  No neurological 
abnormalities involving the cervical spine were noted.  The 
examiner concluded by way of diagnosis that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic residuals of the cervical disc disease shown 
in service.  

The Veteran was afforded another VA examination of the 
cervical spine in September 2005 at which time he reported 
suffering from neck pain that radiated into the lower spine 
and arms.  He described the intensity of the neck pain as 
5/10 in average, and that treatment included over the counter 
Tylenol and neck traction.  He described flareups of neck 
pain lasting for two days that were alleviated by rest and 
traction.  Associated features were said to include numbness 
in the left arm in May and June 2005.  Walking was said to be 
limited at times due to, in part, neck pain, but it was noted 
that the activities of daily living had not been affected by 
neck pain.  The physical examination showed a normal posture.  
Flexion of the cervical spine was to 60 degrees and extension 
to 50 degrees, and repetitive motion did not cause any 
additional pain or loss of motion.  Bending to the right was 
to 30 degrees without pain and bending to the left was to 21 
degrees and caused popping of the cervical spine and mild 
discomfort.  Rotation to right was to 70 degrees without pain 
and rotation to the left was to 45 degrees and caused 
posterior neck pain.  There was no weakness, fatigability, 
lack of endurance or incoordination.  

Thereafter, a May 2009 rating decision increased the rating 
for the Veteran's cervical spine disability to 20 percent 
under DC 5243 effective from September 5, 2008, the date of a 
VA examination of the cervical spine.  Pertinent evidence 
from this examination included the following range of motion 
findings in the cervical spine:  30 degrees of flexion with 
pain at 25 degrees, 30 degrees of extension without pain, 25 
degrees of right and left lateral flexion with pain at 15 
degrees and 50 degrees of right and left lateral rotation 
with pain at 40 degrees.  There was no additional loss of 
motion in any direction with repetitive use.  The head 
position was normal and symmetric and there was no ankylosis 
of the cervical spine.  The sensory and motor examinations 
were normal and there was no atrophy or abnormal gait or 
balance.  The examiner found that the Veteran had numbness 
and tingling in the fingertips but that it was less likely 
than not that these manifestations were the result of service 
connected cervical disc disease.  The following levels of 
impairment due to the cervical spine disability were shown:  
No impairment of shopping, traveling, feeding, bathing, 
toileting and grooming; mild impairment of recreation and 
dressing; and moderate impairment of chores, exercise, and 
sports.  It was indicated the Veteran had lost one week of 
work during the past twelve months.   

Applying the pertinent criteria to the facts summarize above, 
as the effective date for the 20 percent rating for the 
service connected cervical spine disability was from 
September 5, 2008, and not the date of claim, the Board must 
first consider whether the Veteran is entitled to a rating in 
excess of 10 percent for the period from July 1, 2004, to 
September 4, 2008.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Such a rating would require there to be forward 
flexion cervical spine to less than 30 degrees; the combined 
range of motion of the cervical spine no greater than 170 
degrees; or, with muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. §§ 3.400, 4.71a, DCs 5237, 5242.  

First with regard to flexion of the cervical spine, full 
flexion was demonstrated at the February 2004 VA examination 
and to 60 degrees at the September 2005 VA examination; as 
such, a rating in excess of 10 percent on the basis of 
limitation of flexion for the period from July 1, 2004, to 
September 4, 2008, is not warranted.  The combined range of 
cervical motion at these examinations was to, at worst, 276 
degrees at the September 2005 VA examination.  Therefore, the 
combined range of cervical motion was greater than 170 
degrees for the period from July 1, 2004, to September 4, 
2008, thereby not meeting this basis of entitlement to a 
rating in excess of 10 percent.  Id.  Finally, as the 
evidence above did not show that the Veteran's service 
connected cervical spine disability resulted in muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, a rating in excess of 10 percent can 
not be assigned for the period from July 1, 2004, to 
September 4, 2008.  Id.  

Turning to whether a rating in excess of 20 percent for the 
Veteran's service connected cervical spine disability may be 
assigned for the period beginning September 5, 2008, such a 
rating requires evidence of either limitation of forward 
flexion of the cervical spine to degrees or less or favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
DCs 5237, 5242.  Forward flexion was to 30 degrees at the 
September 2008 VA examination and there is no clinical 
evidence of cervical ankylosis.  As such, a rating in excess 
of 20 percent for the Veteran's service connected cervical 
spine disability may not be assigned for the period beginning 
September 4, 2008.  Id.  

In making the two determinations above, it is noted that 
there is no evidence of intervertebral disc syndrome 
involving the cervical spine so as to warrant increased 
compensation under 38 C.F.R. § 4.71a, DC 5243 or under any 
other potentially applicable diagnostic code.  Also weighed 
by the Board were the provisions of 38 C.F.R. § 4.40 with 
regard to giving proper consideration to the effects of pain 
in assigning a disability rating, as well as the provisions 
of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  These principles were considered by 
the VA physicians who conducted the examinations discussed 
above, but the clinical findings from these examinations do 
not reflect evidence that entitlement to increased 
compensation for either period at issue would be warranted 
under these principles  

2.  GERD with Irritable Bowel Syndrome.

Entitlement to a rating in excess of 10 percent for 
disability rated under 38 C.F.R. § 4.114, DC 7346 requires 
persistently recurrent gastric distress with dysphagia, 
pyrosis, and regurgitation accompanied by arm pain or 
shoulder pain so as to produce considerable impairment of 
health.  

The June 2004 rating decision established service connection 
for GERD and assigned a 10 percent rating for this disability 
under DC 7346.  Evidence then of record included service 
treatment reports reflecting GERD and reports from a February 
2004 VA examination that resulted in an impression of 
dyspepsia without evidence of GERD.  The examiner noted that 
there was insufficient clinical evidence to warrant a 
diagnosis of any resultant acute or chronic disorder or 
residuals.  Symptoms described by the Veteran at that time 
included dyspepsia and heartburn, with symptoms minimized by 
Zantac.  He denied peptic ulcer disease, hematemesis, 
odynophagia or dysphagia.  

Thereafter, the Veteran described having diarrhea for four 
days in February 2004 to a private examiner with an 
assessment of gastroenteritis.  A private treatment report 
dated in October 2004 reflected treatment for heartburn, with 
the Veteran denying vomiting or bleeding in his stool.  The 
Veteran told a private examiner in December 2004 and that he 
had been having diarrhea once a week.  Chronic diarrhea was 
noted on a February 2005 private clinical report, and the 
impression at that time was diarrhea due to irritable bowel 
syndrome.  A May 2005 private medical assessment was negative 
for GERD, nausea, abdominal pain or vomiting.   

At a September 2005 VA examination, the Veteran stated that 
for the past five to six years, he has suffered from 
intermittent episodes of loose stools with watery bowl 
movements occurring two or three times per month that last 
throughout a day at a time.  He reported having no blood in 
his stool and that he did not suffer from constipation.  
There was no melena or anemia.  It was indicated that the 
Veteran had not missed any time from work as a result of the 
condition and that it did not cause any restrictions of 
normal daily activity.  The Veteran indicated that he 
suffered from gastroesophageal reflux disease but that he did 
not suffer from any vomiting or hematemesis.  This condition 
was also said to have not caused the Veteran to miss any work 
or resulted in an alteration in other daily activities other 
than restricting his diet.  The diagnoses following the 
examination included irritable bowel syndrome and 
gastroesophageal disease.  Thereafter, service connection for 
irritable bowel syndrome was granted by a November 2007 
rating decision, and the disability due to this condition was 
included in the rating assigned for GERD under DC 7346.  This 
rating was assigned in a manner consistent with the 
applicable regulations which state that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 
to 7348 inclusive will not be combined with each other, and 
that a single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114.

Assessing first whether a rating in excess of 10 percent is 
warranted under DC 7346, such a rating requires persistently 
recurrent gastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by arm pain or shoulder pain so as 
to produce considerable impairment of health.  The private 
and VA clinical records summarized above simply do not 
reflect this constellation of symptoms.  As for whether 
increased compensation may be assigned under another 
potentially applicable diagnostic code, a rating in excess of 
10 percent for irritable colon syndrome under DC 7319 
requires severe symptoms with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  Such constant or severe symptoms simply 
have not been described, and the clinical reports indicated 
that the Veteran had not missed anytime from work as a result 
of his service connected gastrointestinal condition and that 
it did not cause any restrictions of normal daily activities.  
As such, increased compensation cannot be assigned under DC 
7319 or any other potentially applicable diagnostic code at 
any time subsequent to the effective date of the initial 
rating, July 1, 2004.  See 38 C.F.R. § 3.400 (2008); 
Fenderson, supra.  

3.  Headaches

A rating in excess of 10 percent (30 percent) is warranted 
for migraine headaches with for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  38 C.F.R. § 4.124a, DC 8100.  

Service connection for headaches was granted by a June 2004 
rating decision.  A 10 percent rating was assigned.  Evidence 
then of record included service treatment records reflecting 
complaints of headaches.  At a February 2004 VA examination, 
the Veteran described having headaches that started 
posteriorly and radiated to the temple and occiput.  He 
described these as involving a throbbing sensation.  Tylenol 
was said to provide relief in two to four hours and the 
Veteran indicated that he can function with his headaches but 
that he has to tolerate pain.  He described the headaches as 
being to a level of 7 or 8 out of 10 in intensity.  The 
Veteran said he had not missed any time from work as a result 
of his headaches and denied any associated symptoms.  He 
indicated the symptoms were aggravated by physical activity.  

Additional evidence includes private clinical reports dated 
in December 2004 and May 2005 that showed the Veteran 
describing headaches.  At a September 2005 VA examination, 
the Veteran reported that his headaches had increased in 
severity,  occur two to three times a month, and last about a 
day or two at a time.  Precipitating factors include loud 
noise, lack of sleep or lack of food.  Alleviating factors 
were said to include rest and over the counter Tylenol or 
Motrin taken once or twice per day.  Flareups include pain 
with no weakness or fatigue, and functional loss was said to 
include decreased ability to concentrate.  No missed work due 
to headaches was reported and it was noted the activities of 
daily living were not affected by headaches.  The assessment 
in pertinent part was sinus headaches. 

The headaches as described above, to include that by the 
Veteran herself, do not limit the Veteran's ability to 
perform daily tasks or work and cannot otherwise be 
reasonably described as being "prostrating" as contemplated 
by regulation.  There is otherwise no objective clinical 
evidence of record that the Veteran has had prostrating 
attacks of migraine headaches occurring on an average once a 
month over the last several months.  As such, a rating in 
excess of 10 percent is not warranted at any time subsequent 
to the effective date of the initial rating, July 1, 2004.  
See 38 C.F.R. § 3.400 (2008); Fenderson, supra. 

4.  Extraschedular/Final Considerations  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluations discussed above are not inadequate.  As 
indicated, ratings in excess of those currently assigned for 
the disabilities at issue are provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the ratings currently assigned.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  

Finally, the Board recognizes that the Veteran asserts a much 
more debilitating condition due to his service connected 
cervical spine disorder, GERD with irritable bowel syndrome 
and headaches than was demonstrated by the evidence cited 
above, and the Board fully respects the Veteran's sincere 
assertions in this case.  However, it finds the probative 
weight of this positive evidence to be overcome by the more 
objective negative evidence cited above.  Espiritu; cf. 
Jandreau.  Thus, as the probative weight of the negative 
evidence exceeds that of the positive, the claims for 
increased ratings on appeal must be denied.  Gilbert, 1 Vet. 
App. at 49.


ORDER

Entitlement to service connection for left ankle Achilles 
tendonitis is denied.  

Entitlement to service connection for a low back disability, 
to include as secondary to left ankle Achilles tendonitis, is 
denied. 

Entitlement to an initial rating in excess of 10 percent for 
cervical spine degenerative disease for the period from July 
1, 2004, to September 4, 2008, is denied.  

Entitlement to a rating in excess of 20 percent for cervical 
spine degenerative disease for the period beginning September 
5, 2008, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
GERD with irritable bowel syndrome is denied. 

Entitlement to an initial rating in excess of 10 percent for 
headaches is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


